LAND, J.
The judgment below dismissed the application of Harry II. Maloney for the probate of the alleged last will of the deceased and for his appointment thereunder as testamentary executor, and sent into possession of the estate Dr. James H. Maloney, as surviving husband and usufructuary, upon his assuming and paying the debts of the community.
Harry II. Maloney obtained an order of appeal from said judgment, and filed a devolutive appeal bond, with his wife as surety.
The appellee has moved to dismiss the appeal on the ground that the wife cannot bind herself as surety for her husband.
The law reads that “the wife cannot bind herself for her husband, nor conjointly with him, for debts contracted by him before or during the marriage.” Rev. Civ. Code, art. 2398. The wife cannot become security for *673her husband’s debts. Id. art. 1790; State of Louisiana v. Bradley, 37 La. Ann. 623.
It is therefore ordered that the appeal herein be dismissed, at appellant’s costs.